                                               ____




           Case 2:20-cr-00793-WJM Document 4 Filed 09/03/20 Page 1 of 1 PageID: 14
                                 UNITED STATES DISTRICT COURT
                                                             for the
                                                      District of New Jersey

                                        MAGISTRATE’S COURTROOM MINUTES


                                                                        MAGISTRATE JUDGE: JAMES B. CLARK, III
             UNITED STATES OF AMERICA
                                                 Plaint                 CASE NO.          20-mj-12360-JBC
                                                                                               9/3/2020
                            V.                                          DATE OF PROCEEDINGS:

                        JAE H. CHOI
                                                                        DATE OF ARREST:       9/3/2020
                                                Defendant



PR5CEEDINGS:       Initial Appearance

     COMPLAINT                                                     LI    TEMPORARY COMMITMENT
     ADVISED OF RIGHTS                                             LI    CONSENT TO DETENTION WITH RIGHT TO MAKE A
LI     ‘AIVER OF COUNSEL                                           LI    BAIL APPLICATION AT A LATER TIME
     APPT. OF COUNSEL: I   /1
                            AFPD           I
                                           CJA    I                LI     AlL DENIED DEFENDANT REMANDED TO CUSTODY
                                                                                       -


     WAIVER OF HRG: I V I PRELIM I      I REMOVAL                        BAIL S.T:  B So)OC)O
LI   CONSENT TO MAGISTRATE’S JURiSDICTION                                       IJNSECURED BOND
LI   PLEA ENTERED: j      GUILTY JZJ_NOT GUILTY
                                                                               LI
                                                                                SURETY BOND SECURED BY CASH/PROPERTY
LI   PLEA AGREEMENT                                                     RAVEL RESTRICTED         FJ. \
LI   RULE 11 FORM                                                  E1    REPORT TO PRETRIAL SERVICES
LI   FINANCIAL AFFIDAVIT EXECUTED                                  LI    DRUG TESTING AND/OR TREATMENT
LI   OTHER:
                                                                   LI    MENTAL HEALTH TESTING AND/OR TREATMENT
                                                                             RENDER AND/OR OBTAIN NO PASSPORT
                                                                         SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                         ADDITIONAL CONDITIONS

 HEARING SET FOR:

LI PRELIMINARY/REMOVAL HRG.                                            DATE
LI DETENTION/BAIL HRG.                                                 DATE:
LITRIAL:I    ICOURTI__AJURY                                            DATE:
LI SENTENCING                                                          DATE:
LI OTHER:________________________                                      DATE:



APPEARANCES:


AUSA:     Andrew Macurdy

DEFT. COUNSEL:    Saverio Viggiano, AFPD

PROBATION:____________________

INTERPRETER_____________________
            Language:


TIME COMMENCED:
TIME TERMINATED:
CD NO: Zoom                                                                                Stephen Bond

                                                                           Stephen Bond, Deputy Clerk
